Citation Nr: 1806430	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left Achilles tendon rupture ("left ankle disability").

2.  Entitlement to service connection for a right knee condition, to include as secondary to left Achilles tendon rupture.

3.  Entitlement to service connection for a left knee condition, to include as secondary to left Achilles tendon rupture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from January 1971 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The issues of service connection for right knee and left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a left ankle disability, to include Achilles tendon rupture, and the Veteran's in-service Achilles rupture healed and is asymptomatic.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability, to include Achilles tendon rupture, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for Achilles tendon rupture.  As the Veteran does not have a current diagnosis of Achilles tendon rupture or left ankle disability, service connection is not warranted.

Service treatment records show the Veteran was diagnosed with left anterior talofibular ligament sprain following a twisting injury from an October 1973 slip and fall.  The Board notes that the RO attempted to obtain the Veteran's treatment records from USAF Hospital, Wiesbaden AB, Germany, where the Veteran was treated for this injury, but the National Personnel Records Center indicated the records were unavailable.  A treatment note indicates that orthopedic surgery was performed in October 1973.  The November 1974 separation examination does not indicate any residuals from the ligament sprain and the lower extremities and feet were noted as normal.  The Veteran also did not report any problems with his left ankle on his November 1974 Report of Medical History.  Further, post-service treatment records do not show complaints, diagnoses or treatment of a left ankle disability.

The Veteran received a VA examination in November 2010 and the diagnosis was a history of Achilles rupture that had healed and was asymptomatic.  The examiner opined that the Veteran's Achilles tendon was managed appropriately with cast immobilization and he has been asymptomatic from this injury since it healed.  It was noted that the Veteran had no Achilles tendon complaints or deficits with regards to the tendon. 

As the Veteran does not have a diagnosis of any residuals of Achilles tendon rupture or left ankle condition, there is no current disability and the first element of service connection has not been met.  Therefore, service connection must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a left ankle disability is denied.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's bilateral knee conditions.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was diagnosed with advanced degenerative joint disease of the bilateral knees in July 2010.  The Veteran received a VA examination in November 2010 and the examiner determined that the Veteran's knee conditions were not related to his October 1973 in-service Achilles tendon rupture.  The Veteran underwent bilateral total knee replacements in 2011 and 2012.  In January 2018, the Veteran, through his representative, raised the theory of whether his bilateral knee disabilities were directly caused or aggravated by events in service, to include the October 1973 slip and fall.  As the prior VA examination did not address this new theory of service connection, the issue should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his bilateral knee disabilities.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and electronic "Virtual VA" documents, and this fact should be noted in the accompanying medical report.  As to each knee condition, the examiner should address the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's knee condition had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically address whether the knee conditions are etiologically related to the October 1973 slip and fall injury.   
 
The examiner should provide a complete rationale and explanation for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence. 

2. After completing the above action, and any other indicated development, the Veteran's claims must be re-adjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


